Citation Nr: 1645298	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  11-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating higher than 0 percent for internal hemorrhoids.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to service connection for obstructive sleep apnea, secondary to diabetes mellitus type 2 and heart disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In March 2008, the RO, in pertinent part, denied service connection for sleep apnea.  In December 2008, the Veteran submitted a private medical opinion, which was new and material evidence pertaining to the sleep apnea claim, and thus continued the original claim.  See 38 C.F.R. § 3.156(b).  The RO, in pertinent part, denied entitlement to a compensable rating for hemorrhoids and a TDIU in a December 2009 rating decision; and also confirmed the previous denial of service connection for sleep apnea.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for hemorrhoids and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's currently diagnosed obstructive sleep apnea is secondary to his service-connected diabetes mellitus type 2 and coronary artery disease.
CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants service connection for sleep apnea.  As this represents a complete grant of the benefit sought on appeal with respect to that matter, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection for Sleep Apnea

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The record shows that the Veteran was diagnosed with sleep apnea in approximately 2006.  See, e.g., June 2006 private sleep study.  The Veteran contends that his sleep apnea is related to his service-connected diabetes mellitus type 2 and coronary artery disease.

There are several opinions addressing this matter, one of which is negative, and two of which are positive.

The negative opinion consists of an August 2009 VA medical opinion that noted that the Veteran's sleep apnea was not due to diabetes.  The rationale was that sleep apnea is not caused by diabetes and that most likely in the Veteran, it was due to mechanical/ anatomical reasons, as well as his obese habitus.

A private medical statement was submitted in January 2008, which noted that the medical literature would suggest that sleep apnea is linked to hypertension, coronary artery disease, and poorly-controlled diabetes.  It was further noted that treatment with a CPAP could reverse or reduce the adverse consequences of these disorders.

The same physician submitted another medical opinion in December 2008 finding that it was as likely as not that the Veteran's sleep apnea arose from and was secondarily linked to his diabetes and coronary artery disease.  The rationale was that diabetes and coronary artery disease were closely linked to sleep apnea.  It was further noted that hypoxemia had been shown to be related to poor glucose control and coronary artery disease.

In weighing these medical opinions, the VA medical opinion does not address whether the Veteran's service-connected diabetes mellitus type 2 and/ or coronary artery disease aggravated the Veteran's sleep apnea.  Thus, it does not address all pertinent criteria for the Veteran's claim.  The January 2008 opinion also is not sufficient, as it is mostly speculative in nature and seems to find that the Veteran's sleep apnea is causing or aggravating the diabetes mellitus and coronary artery disease, rather than the other way around.  The December 2008 medical opinion finds that the Veteran's sleep apnea arose from and is secondarily linked to the diabetes and coronary artery disease, with a supporting rationale that hypoxemia has been shown to be related to poor glucose control and coronary artery disease. 

As the Veteran is service-connected for diabetes mellitus, type 2 and coronary artery disease, and a private sleep physician has determined that a likely source of the Veteran's sleep apnea is the poor glucose control from his diabetes mellitus as well as his coronary artery disease, the evidence overall is favorable to his claim.  Given that the post-service diagnosis of sleep apnea has been related to service-connected disabilities, any remaining doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.

Therefore, the Veteran's claim for service connection for sleep apnea is granted.


ORDER

Entitlement to service connection for obstructive sleep apnea, secondary to diabetes mellitus type 2 and heart disease is granted.


REMAND

Based on the testimony submitted by the Veteran at the August 2016 Board hearing, the evidence of record suggests that the Veteran's hemorrhoids have worsened in severity since they were last evaluated in September 2015.  For this reason additional examination is warranted to determine the present severity of this disability.

Regarding the claim for a TDIU, the Veteran's representative alluded to a favorable medical opinion dated July 29 from Dr. Tseng at Oregon Health and Science University.  See August 2016 Board hearing transcript, pp. 12-13.  Review of the record, however, does not show that this medical opinion has been added to the Veteran's file.  On remand, the Veteran should be given an opportunity to resubmit this opinion.  In addition, as there is no comprehensive VA medical opinion and examination of record addressing whether the Veteran's service-connected disabilities as a whole render him unemployable, which the Board finds is necessary in this case, this should be remedied on remand, as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any recent treatment pertaining to the hemorrhoids from the VAMC in Portland, Oregon dated since March 2016.

2.  Ask the Veteran to identify all private medical care providers that have treated him for his hemorrhoids recently.  Also, request that he resubmit the favorable medical opinion dated July 29 from Dr. Tseng at Oregon Health and Science University.  Make arrangements to obtain all records that he adequately identifies.

3. Schedule the Veteran for the appropriate VA examination to address the present severity of his hemorrhoids.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all symptoms present or in the recent past that are attributable to the Veteran's service-connected hemorrhoids.  The examiner should describe how the hemorrhoids affect the Veteran's daily life and employment.   

Then the examiner also should provide an opinion as to whether the hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or whether they are associated with persistent bleeding and with secondary anemia, or with fissures.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for the appropriate VA examination(s) to provide an opinion as to the degree of occupational impairment attributable to the Veteran's service-connected coronary artery disease, diabetes mellitus type 2, periostitis of the right tibia, peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus type 2, prostate cancer, hemorrhoids, erectile dysfunction associated with diabetes mellitus, diabetic nephropathy, surgical chest scar, and sleep apnea, either separately, or in combination with each other, emphasizing what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his service-connected disability(ies) on his ability to work and perform daily living activities.  

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability(ies), as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


